DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Tsukamoto (U.S. Patent Application Publication 20110216883) in view of Takeo (U.S. Patent 6,125,166).


    PNG
    media_image1.png
    632
    504
    media_image1.png
    Greyscale



[0028] FIG. 1 shows an illustration of an energy subtraction imaging system 10 in accordance with an embodiment of the present invention. The energy subtraction imaging system 10 includes an X-ray source 100 including a signal processor (not shown) for operating a power supplier for generating X-rays 101 having various energy levels, an X-ray source control unit 110 for managing signals of the operation of the X-ray source 100, an X-ray imaging apparatus 300 for acquiring X-ray projection images of an object 200, a data processing apparatus (or image processing device) 400 for operating the X-ray imaging apparatus 300 to form energy subtraction X-ray projection images of the object 200, and a computer unit 500 for displaying and analyzing the X-ray projection images …
[Examiner note: paragraph edited for brevity]



As per claim 1, Tsukamoto discloses a radiation imaging apparatus comprising:
a detection unit (300) configured to generate an image signal according to radiation emitted by a radiation source, 
an image processing unit (400), and 
a control unit (110), wherein the control unit performs first imaging and second imaging performed after the first imaging using radiations of different energies, the image processing unit (400) generates an energy subtraction image using a first image signal generated by the detection unit in the first imaging and a second image signal generated by the detection unit in the second imaging. 
Tsukamoto does not explicitly disclose a control unit wherein the second imaging is performed under a radiation irradiation condition according to a noise amount included in the first image signal.

    PNG
    media_image2.png
    211
    736
    media_image2.png
    Greyscale



Takeo teaches an observed correlation of noise in an image, to an irradiation condition (see above; col.8:9-15).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Tsukamoto such that it was configured to perform a second imaging under a radiation irradiation condition according to a noise amount included in a first image signal. One would have been motivated to make such a 
As per claims 2-4, Tsukamoto as modified above, discloses a radiation imaging apparatus further comprises a storage unit (500) configured to store in advance combinations of radiation irradiation conditions used in the first imaging and the second imaging, and the radiation irradiation conditions of the first imaging and the second imaging are selected from the combinations in accordance with an object.
As per claims 5-11, Tsukamoto as modified above, discloses a radiation imaging apparatus wherein the control unit (110) decides the noise amount included in the first image signal based on a standard deviation of an image signal of a predetermined region of the first image signal in the first imaging, and decides the radiation irradiation condition of the second imaging in accordance with the decided noise amount.
As per claim 12, Tsukamoto as modified above, discloses a radiation imaging apparatus wherein the image processing unit applies a correction coefficient to the second image signal when generating the energy subtraction image, and the second imaging is performed under a radiation irradiation condition such that the noise amount of the second image signal to which the correction coefficient is applied becomes not less than 1/3 times and not more than 3 times of the noise amount of the first image signal (see for example para. [0073]).
As per claim 13, Tsukamoto as modified above, discloses a radiation imaging apparatus wherein an energy value of radiation in the first imaging is higher than the energy value of radiation in the second imaging.
As per claim 14, Tsukamoto as modified above, discloses a radiation imaging system comprising: a radiation imaging apparatus according to claim 1; and a radiation source configured to emit radiation (see Fig. shown above).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 and 17 of copending Application No. 16/745807 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because copending Application No. 16/745807 similarly claims an apparatus comprising:
a detection unit (imaging unit - claim 1),
 an image processing unit (imaging unit
the second imaging is performed under a radiation irradiation condition according to a noise amount included in the first image signal (claim 6).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY D THOMAS whose telephone number is (571)272-2496.  The examiner can normally be reached on M-F: 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/COURTNEY D THOMAS/Primary Examiner, Art Unit 2884